Per Curiam.
— In our opinion plaintiff has no right of action or standing in court. The defendant owed no duty to him even if the crossing were defective or out of repair. In addition to that, the defect, if any, does not appear to have been brought to the notice of the company, or that the defect had existed for a sufficient time ■from which to presume notice to the defendant.
If the party, for whose benefit the crossing was built had, in like circumstances been injured, a different question would) perhaps, be presented, not necessary now to foe considered. Judgment reversed.